UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
20cr608 (DLC)
-y-
ORDER

 

AQUILING TORRES,

Defendant.

DENISE COTE, District Judge:

On May 18, 2021, Aquilino Torres made an ex parte
application, pursuant to Rule 17, Fed. R. Crim. P., for the
issuance of a subpoena to Safe Horizon. The subpoena seeks,
without any temporal or subject matter limitation, “all
records,” including “progress notes and status updates” and
“psychological, psychosocial, and/or psychiatric evaluations and
assessments,” associated with an alleged victim in this case.

Rule 17 instructs that a “subpoena requiring the production
of personal or confidential information about a victim may be
served on a third party only by court order” and that “[b]efore
entering the order . . . the court must require giving notice to
the victim so that the victim can move to quash or modify the
subpoena or otherwise object.” Fed. R. Crim. P. 17(c) (3).

While Torres claims that “[{u]pon the issuance of the requested
subpoena,” he “will provide a copy of the subpoena to the

alleged victim,” he has not yet done so. Additionally, some of

 
the requested records may be protected by the psychotherapist-

patient privilege. See In re Sims, 534 F.3d 117, 131 (2d Cir.

2008) (“[C]lonfidential communications between a licensed
psychotherapist -- including a licensed social worker engaged in
psychotherapy -- and his or her patients in the course of

diagnosis or treatment are protected from compelled disclosure
under [Fed. R.-Evid. 501].%). Accordingly, it is hereby

ORDERED that the May 18 application is denied.

IT IS FURTHER ORDERED that Torres shail arrange to provide
a copy of the proposed subpoena and this Order to the alleged
victim.

IT IS FURTHER ORDERED that Torres, the alleged victim, and
if necessary, the Government shall confer regarding the proposed
subpoena. Torres shall by May 26th, 2021 at 2 pm advise the
Court whether he intends to renew his application for a
subpoena. If he intends to renew the application, Torres may
include with the renewed application a proposal for in camera
review of documents responsive to the subpoena or such other
procedures as are appropriate in the circumstances to address

any objections he has received from the alleged victim.

 
IT IS FURTHER ORDERED that if Torres renews the
application, the alleged victim shall have two business days
after the filing of Torres’ renewed application to make any
objections to the subpoena.

Dated: New York, New York
May 19, 2021

Yowee

NISE COT
United Stfates District Judge

 
